Citation Nr: 1402527	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran's period of service from April 1, 1981 to December 23, 1983 should be considered honorable for VA compensation purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to March 1981 under honorable conditions, and service from April 1981 to December 1983 under other than honorable conditions.  It is that latter period of service that is at issue.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) concluding that latter service was disqualifying for receiving VA compensation and other benefits.  In a March 2010 statement of the case (SOC), the RO determined he was eligible for full VA benefits for his earlier service from April 1977 to March 1981.

In support of his claim, he testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a "Travel Board hearing."  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was discharged from his latter period of service from April 1981 to December 1983 under other than honorable conditions.

2.  The misconduct he committed during that service included drug abuse, being absent without official leave (AWOL), disrespecting a commissioned officer, and auto theft.

3.  His misconduct was willful and persistent, and he was not insane at the time of those offenses.



CONCLUSION OF LAW

The character of the Veteran's discharge from April 1, 1981 to December 23, 1983 is a bar to his receipt of VA compensation and other benefits, but only as concerning that particular period of service.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, a notice letter dated in August 2008 informed the Veteran that his service had been characterized as less than honorable.  The RO requested that he provide information regarding the events that had led to his discharge, including any supporting statements or evidence, as well as a statement indicating why he believed his service instead was honorable.  He was also informed of his right to have a hearing.  He received this notice prior to the initial determination by the RO, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  

To this end, the Veteran's service treatment records (STRs) and service personnel records (SPRs) have been obtained and associated with his claims file for consideration.  Since this appeal concerns the character of his discharge, an examination is not needed.

Finally, as already alluded to he testified at a hearing at the RO before the undersigned VLJ of the Board (Travel Board hearing).  The hearing was adequate as the presiding VLJ explained the issue and elicited testimony that would tend to support the Veteran's contentions regarding the characterization of his service.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Character of Discharge

There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  The statutory bars are not implicated in this particular case.

VA regulations provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).


The Veteran's military personnel records show that he was disciplined in May 1982 for being AWOL for 8 hours on April 24, 1982, and 3 hours on May 8, 1982.  In August 1982, he was disciplined for marijuana use that had occurred in May 1982.  In June 1983, he was again disciplined for marijuana use that had occurred in May 1983.  In December 1983, he was disciplined for disrespecting a commissioned officer, and for an auto theft that had occurred in October 1983.

Although it occurred during his period of honorable service, the Board also sees that he was earlier disciplined for marijuana possession in October 1978.

His DD Form 214 indicates that his period of service from December 1980 to December 1983 concluded with a character of discharge as under other than honorable conditions.  The narrative reason for separation was listed as misconduct due to drug abuse.

Having reviewed the evidence in this case, the Board finds that the Veteran had other than honorable service for the time at issue from April 1981 to December 1983 because of his willful and persistent misconduct.  The record shows a pattern of behaviors, including drug abuse, being AWOL, disrespecting an officer, and theft.  These behaviors may be characterized as willful, as there is no evidence of coercion or mental incapacity tending to mitigate against this finding.

In a November 2007 statement, the Veteran claimed that he had abused marijuana because he was unable to maintain a natural appetite as a result of ulcers and extreme nausea.  The Board sees that he is service connected for gastritis arising out of his period of honorable service.  However, when his drug abuse is considered alongside his other infractions of being AWOL, disrespecting an officer, and auto theft, the Board finds a pattern of willful and persistent misconduct is shown as specified under 38 C.F.R. § 3.12(d)(4).


A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), definition of insanity, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides that, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

In this case, the Veteran's STRs reflect a single instance in December 1982 when he complained of emotional distress.  There were no additional complaints, and no treatment or diagnoses tending to suggest he had a disease resulting in a prolonged deviation from his normal behavior.  Beyond the infractions he committed, there is nothing in the records concerning his service suggesting he interfered with the peace of society or was otherwise antisocial as contemplated by the regulations.

Accordingly, his character of discharge for his period of service from April 1981 to December 1983 is considered to have been under what amounts to dishonorable conditions, and therefore is a complete bar to VA benefits other than health care under 38 U.S.C. Chapter 17.  38 C.F.R. § 3.360(b).



ORDER

The character of the Veteran's service from April 1981 to December 1983 is a bar to entitlement to VA benefits other than health care under 38 U.S.C. Chapter 17.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


